Case 3:18-cr-00063-JAJ-SBJ Document 74 Filed 03/21/19 Page 1of5

AO 245B (Rev. 03/19) Judgment in a Criminal Case

 

vl Sheet 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

Vv.

Ricardo Macias Saucedo Case Number: 3:18-CR-00063-001
a/k/a Ricardo Macias Saseo and Rodolpho Elizaondo Jr.

USM Number: 18680-030

Nee Ne ee Nee ee ee ee ee”

Daniel J. Vondra
Defendant’s Attorney

THE DEFENDANT:
MV pleaded guilty to count(s) —_Qne of the Indictment filed on June 20, 2018.

C1 pleaded nolo contendere to count(s)

 

 

which was accepted by the court.

(1) was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of Offense Offense Ended Count
8 U.S.C. § 1326(a) Unlawful Re-Entry 05/09/2018 One

L] See additional count(s) on page 2

The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

C] Count(s) C1 is Care dismissed on the motion of the United States.

 

.,,_Itis ordered that the defendant must notify the United States Attorney for this district within 30 days of any nee of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid: Ifordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

March 21, 2019

 

Date of Imposition of Judgment

 

 

Name of Judge Title of Judge

March 21, 2019

Date

 
Case 3:18-cr-00063-JAJ-SBJ Document 74 Filed 03/21/19 Page 2 of 5

AO 245B (Rev. 03/19) Judgment in a Criminal Case
vi Sheet 2 — Imprisonment

Judgment Page: 2 of 5
DEFENDANT: Ricardo Macias Saucedo a/k/a Ricardo Macias Sas

CASE NUMBER: 3:18-CR-00063-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of:

Time served as to Count One of the Indictment filed on June 20, 2018.

CL] The court makes the following recommendations to the Bureau of Prisons:

[1 The defendant is remanded to the custody of the United States Marshal.
wh The defendant is remanded to the custody of the United States Marshal for surrender to the ICE detainer.
[] The defendant shall surrender to the United States Marshal for this district:

[lao CO am 6 pmo

 

(] as notified by the United States Marshal.

[1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[1 before on

 

[] as notified by the United States Marshal.

C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on _ to
a » with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 3:18-cr-00063-JAJ-SBJ Document 74 Filed 03/21/19 Page 3 of5

AO 245B (Rev. 03/19) Judgment in a Criminal Case
vi Sheet 3 — Supervised Release

DEFENDANT: Ricardo Macias Saucedo a/k/a Ricardo Macias Sas Judgment Page: 3 of 5
CASE NUMBER: 3:18-CR-00063-001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
No term of supervised release.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

LJ The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4, [1 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5, [] You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. L] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seg.)

as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work
are a student, or were convicted of a qualifying offense. (check if applicable)

7. [) You must participate in an approved program for domestic violence. (check if applicable)

wee

>

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 3:18-cr-00063-JAJ-SBJ Document 74 Filed 03/21/19 Page 4of5

AO 245B (Rev. 03/19) Judgment in a Criminal Case

vl Sheet 5 — Criminal Monetary Penalties

DEFENDANT: Ricardo Macias Saucedo a/k/a Ricardo Macias Sas Judgment Page: 4 of 5

CASE NUMBER: 3:18-CR-00063-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

we Pursuant to 18 U.S.C. § 3573, upon the motion of the government, the Court hereby remits the defendant's Special Penalty
Assessment; the fee is waived and no payment is required.

Assessment JVTA Assessment * Fine Restitution
TOTALS $ 0.00 $ 0.00 $ 0.00 $0.00
C1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.

[1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage

     

 

TOTALS $0.00 $0.00

[] Restitution amount ordered pursuant to plea agreement $

[] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(1 the interest requirement is waived forthe [] fine [1 restitution.

[1 the interest requirement forthe [] fine [1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. . .
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
Case 3:18-cr-00063-JAJ-SBJ Document 74 Filed 03/21/19 Page 50f5

AO 245B (Rev. 03/19) Judgment in a Criminal Case

vi Sheet 6 — Schedule of Payments

Judgment Page: 5 of 5
DEFENDANT: Ricardo Macias Saucedo a/k/a Ricardo Macias Sas
CASE NUMBER: 3:18-CR-00063-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A [] Lump sum payment of $ due immediately, balance due

C1 © not later than ,or
[] in accordance 1c © D  E,or J Fbelow; or

[] Payment to begin immediately (may be combined with []C, [L1D,or [F below); or

C (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D  [] Payment in equal (e.g., weekly, monthly, quarierly) installments of $ over a period of
(e.g., months or years), to commence _ (¢.2., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [1 Payment during the term of supervised release will commence within (e.z., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [1 Special instructions regarding the payment of criminal monetary penalties:

All criminal monetary payments are to be made to the Clerk's Office, U.S. District Court, P.O. Box 9344,
Des Moines, IA. 50306-9344.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during

the period of imprisonment. ‘All crimnal monetary penalties except those payments made through the Federal Bureau of Prisons’ Inmate

Financial Responsibility Program, are made to thé clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(1 Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

L] The defendant shall pay the cost of prosecution.
[] The defendant shall pay the following court cost(s):

(1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,(5) fine
interest, (6) community restitution, (7) ‘A assessment, and (8) costs, including cost of prosecution and court costs.
